Ogden, J.
The appellant obtained judgment in the county court against the appellee on a receipt given for $1000 in Confederate money. Appellee sued out an injunction from the district *224court to restrain the collection of the judgment, and on-a final hearing the injunction was perpetuated, and by an order of the court appellant was forever restrained from collecting the judgment, or any part thereof. The judgment enjoined was rendered upon a receipt for Confederate money. The consideration ' was therefore illegal and against public policy; and the judgment rendered on the same wholly and totally void. (Pridgen v. Smith, 31 Texas, 171; Goodman v. McGee, 31 Texas, 252; Thompson v. Houston, 31 Texas, 610; Reavis, et al., v. Blackshear, 30 Texas, 753.) The judgment of the court perpetuating the injunction was according to law and is affirmed.
Affirmed.